Citation Nr: 1312548	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-46 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 25, 2003 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder.

3.  Entitlement to an effective date earlier than July 1, 2005 for the grant of individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than July 1, 2005 for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


INTRODUCTION

The Veteran had active military service from April 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from July 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD with depression was received by VA on November 25, 2003.

2.  There is no document in the claims file dated prior to November 25, 2003, and subsequent to the last final denial for entitlement to service connection for depression in June 2002, which can be construed as a claim, formal or informal, for entitlement to service connection for an acquired psychiatric disability, to include PTSD with major depressive disorder.

3.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than November 25, 2003 for a grant of service connection for PTSD with major depressive disorder. 

4.  The evidence of record is in equipoise as to whether the Veteran was able to maintain substantial gainful employment from December 8, 2004 due to service-connected disability.

5.  The Veteran meet the requirements for DEA from December 8, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 25, 2003 for a grant of service connection for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2012). 

2.  The criteria for an effective date from December 8, 2004, and no earlier, for the award of TDIU have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

3.  The criteria for an effective date from December 8, 2004, and no earlier, for DEA eligibility have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in March 2008 and December 2008.

A July 2008 rating decision effectuated a Board decision which granted the Veteran's claim for entitlement to service connection for PTSD with major depressive disorder, effective from November 25, 2003.  A rating decision in September 2009 granted the Veteran TDIU and DEA eligibility effective from September 18, 2008.  A rating decision in October 2010 granted the Veteran an effective date of July 1, 2005 for TDIU and DEA eligibility.  Because the decisions granted the Veteran the benefits sought, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served. Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective dates. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains VA and private medical records, and the statements of the Veteran and others in support of her claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Effective Date 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2012).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions. Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2012).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2012).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1) (2012).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). 

DEA

Chapter 35 benefits are available, in certain circumstances, when a Veteran has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. §§ 3.807(a), 21.3020, 21,3021 (2012).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Earlier effective date for award of service connection for PTSD with major depressive disorder

The appellant seeks an earlier effective date for the grant of service connection for PTSD with major depressive disorder.  The Veteran is service-connected for PTSD with major depressive disorder, effective from November 25, 2003.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2012).  The claims file includes correspondence from Dr. R.B., dated in November 2003, and received by the Board on November 25, 2003.  It reflects a diagnosis of PTSD for the Veteran based on sexual harassment.  It also notes a diagnosis of major depression and reflects that the Veteran had physical disabilities, to include a hysterectomy without hormone replacement therapy, osteoporosis, and a back injury.

Correspondence dated November 24, 2003, and received by the Board on November 25, 2003, reflects that the Veteran would like to file a claim for entitlement to service connection for PTSD with severe depression.  

Thus, the record establishes that an effective date of November 25, 2003 is warranted for the grant of service connection for PTSD with major depressive disorder; this is the date upon which VA received the Veteran's claim.  The Board notes that the Veteran had previously filed a claim, in March 2002, for depression as secondary to her service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy with appendectomy and hormone imbalance.  The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  The RO denied the Veteran's claim for entitlement to service connection for depression in June 2002.  The Veteran did not appeal the denial and it became final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).  

Based on the unappealed and final June 2002 RO denial, the Board has perused the claims file for evidence between June 2002 and November 25, 2003 which could be considered as a formal or informal claim for entitlement to service connection for a mental disability.  The Board finds no such evidence.  

In support of the contention of the Veteran that she is entitled to an effective date earlier than November 25, 2003 for award of service connection for PTSD with major depressive disorder, the Veteran's attorney has cited to 38 C.F.R. § 3.400(o).  (See April 2011 correspondence.)  The attorney has also framed the issue as one of an earlier effective date for the grant of a 70 percent disability rating; however, it is more appropriately phrased as a claim for entitlement to an earlier effective date for the award of service connection.  Despite the Veteran's phrasing of the issue, the claim is not a claim for an earlier effective date for an increased rating, but rather a claim for an earlier effective date for the award of service connection.  Thus, the Veteran's reliance on 38 C.F.R. § 3.400(o) is erroneous.  38 C.F.R. § 3.400(o) is applicable to claims for an increase in an evaluation.  It is not applicable to the date of an award of service connection.   

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1) (2012).

The claims file includes April 2003 private correspondence from Dr. R.B. which notes a diagnosis of adjustment disorder with anxiety or anxious mood (rule out PTSD), but it was not received by VA until June 2004.  Importantly, the report is not from a VA facility; thus, § 3.157 is inapplicable. 

Finally, the Board notes that in December 2011 correspondence, the Veteran's attorney stated that the Veteran "filed her claim in November 2003".  (See correspondence, page 2.)

In sum, there is no competent credible evidence of record that the Veteran is entitled to an effective date earlier than November 25, 2003 for the award of service connection for PTSD with major depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier effective date for TDIU

The Veteran was awarded TDIU, effective from July 1, 2005.  She asserts that an earlier effective date is warranted.  

Correspondence dated December 8, 2004 from the Veteran's employer to the Veteran reflects that "effective immediately you are hereby placed on administrative leave.  This decision is a result of an ongoing inquiry concerning complaints about treatment and operational issues at the Wichita Vet Center.  You are hereby directed not to report for duty until further notice...."  

The Veteran has stated that she was having difficulty at work and that her work issues "brought back old traumas of sexual abuse when she was in the Army."  A December 2004 private medical record from Dr. R.B. reflects that the Veteran is "stressed out, can't sleep, having nightmares of this and past trauma.  She is feeling extremely depressed with concentration problems, memory problems, she is tired and fatigued."  The examiner further stated "I gave her a Leave of Absence, she cannot return to work.  I will be monitoring her progress, or lack of it, to determine if she is able to return to work.  I will see her back in about a week or so."  

A private medical record from Dr. R.B., dated January 5, 2005, reflects that the Veteran is unable to return to work.  He stated that he was "giving her a Medical Leave of Absence, indefinitely, at this time.  We will evaluate [the Veteran] as we go along, probably on a monthly or bi-monthly basis.  I do not see how she can return to any kind of employment, at this time, due to her PTSD and depression."  

A private medical record from Dr. R.B., dated March 2005, reflects that the Veteran "right now has Administrative Leave, and that is going well."

A private medical record from Dr. R.B., dated April 2005, reflects that the Veteran "will apply for sick leave."  

A VA Form 21-8940, dated in August 2008, reflects the statement of the Veteran that she received Social Security Disability dated December 8, 2004 due to her inability to work.  She further stated that "OPM started my disability from work for DVA 12/08/04.  According to [Dr.B.] I have been unable to work since 12/08/2004."

Correspondence from the Veteran to her attorney, dated September 22, 2008, reflects her statement that she has "not been gainfully employed since 12/08/04 which is the date I was put on administrative leave by the VA."

A VA Form 21-8940, received by VA in June 2009 reflects that the Veteran listed her employment ending date as March 31, 2005.  She reported that she had lost time from December 2004 to March 2005 due to illness.  

A VA Form 21-4192, dated in August 2009, reflects that the Veteran's ending date of employment was July 1, 2005.  (See block 7.)  It was noted that she retired and the last date worked was July 1, 2005 (See block 13B.)    

In sum, the record reflects that the Veteran was initially placed on administrative leave in December 2004, and in April 2005, she planned to apply for sick leave for the remainder of her employment, which was through June 30, 2005.  The Board finds that the Veteran was technically still employed until July 1, 2005; however, this was due to personnel and employment practices, and not because she was mentally and/or physically capable of actually doing her job.  The evidence of record reflects that the Veteran was precluded from actually functioning in her employment, from December 2004, due to her service-connected disability.  As noted by her provider, she could not return to work and was having stress, depression, concentration, and memory problems.  

Based on the foregoing, the Board finds that an effective date of December 8, 2004, and no earlier, for TDIU is warranted.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier effective date for DEA

In the decision above, the Board finds that the an award of TDIU is warranted, effective from December 8, 2004.  The effective date for DEA benefits is directly related to a finding that the Veteran was totally disabled based on individual unemployability due to service-connected disabilities.  The record also reflects that she has not returned to substantially gainful employment since December 2004. Based on the foregoing, an effective date of December 8, 2004, and no earlier, is warranted for eligibility for Chapter 35 benefits.  



ORDER

Entitlement to an effective date earlier than November 25, 2003 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder is denied.

Entitlement to an effective date of December 8, 2004, and no earlier, for the grant of individual unemployability due to service-connected disabilities (TDIU) is granted.

Entitlement to an effective date of December 8, 2004, and no earlier, for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 is granted.


REMAND

As noted above, the Veteran's service-connected PTSD with major depressive disorder is evaluated as 70 percent disabling from November 25, 2003.  The Veteran asserts that a higher initial evaluation is warranted.

The claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Veteran has indicated that these benefits are due to her PTSD.  SSA records, other than a letter informing her of the award, are not associated with the claims file.  Thus, a remand to obtain such records is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), 

The most recent examination of record is from February 2009, more than three years ago.  Although the mere passage of time does not necessarily warrant a new examination, the Board finds that a more recent examination may be useful to the Board in adjudicating the Veteran's claim, especially as staged ratings may be warranted.  

Notably, although there are extensive records from prior to 2007 and from after 2007, there are no private mental health treatment records during 2007.  As the evidence reflects that staged ratings may be warranted, records from 2007 may be useful to the Board in adjudicating the Veteran's claim.

The February 2009 VA examination report does not appear to have been considered by the RO.  In this regard, the Board notes that the RO, in an October 2010 statement of the case (SOC), listed the February 2009 report in the "evidence" section of the SOC; however, the RO's reasons for the decision appear to rely on the prior May 2008 VA examination report.  The Veteran's attorney has requested that the claim be remanded for the RO to adjudicate the claim with consideration of the February 2009 VA examination report.  (See April 2011 attorney correspondence.)  The Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Merely because the RO did not explicitly cite to the February 2009 report in its reasons, does not mean that it did not consider the report.  Nevertheless, as the claim is being remanded for SSA records, the RO will have the ability to consider the February 2009 VA examination report, and other evidence of record, at that time.   


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom she has received mental health/psychiatric treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified, to include Dr. R.B., licensed therapist N.J., and licensed social worker C.N.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records from January 2007 to present, not already associated with the claims file.  The RO must also attempt to obtain all pertinent VA treatment records, not already associated with the claims file.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded the Veteran SSA disability benefits, including all medical records used to make the decision.  

3.  Thereafter, schedule the Veteran for a psychiatric examination to determine the extent of her PTSD with depression.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

4.  Thereafter, readjudicate the issue on entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder, considering all evidence received since the October 2010 statement of the case, and considering the February 2009 VA examination report.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


